Exhibit 10.2

 

Restricted Stock Grant No.:

 

INTREPID POTASH, INC.
2008 EQUITY INCENTIVE PLAN

 

FORM OF RESTRICTED STOCK AGREEMENT

 

The Board of Directors of Intrepid Potash, Inc., a Delaware corporation (the
“Company”), has granted shares of Restricted Stock issued under the Intrepid
Potash, Inc. 2008 Equity Incentive Plan (the “Plan”) to the Grantee named
below.  This Restricted Stock Agreement (the “Agreement”) evidences the terms of
that grant of Restricted Stock.

 

I.  NOTICE OF GRANT

 

Name of Grantee:

 

Number of Shares of Restricted Stock Granted:

 

Grant Date:

 

Vesting Schedule:  Except as provided otherwise in this Agreement or the Plan,
the Restricted Stock shall vest and the restrictions set forth in Section 2 of
this Agreement shall lapse in accordance with the following schedule, provided
Grantee remains in the continuous Service of the Company from the Grant Date
through the Service Vesting Dates below:

 

 

Service Vesting Date

 

Percentage of
Shares that Vest

 

Number of
Shares that Vest

 

 

 

 

 

 

 

[                     ]

 

[    ]

%

[    ]

 

[                     ]

 

[    ]

%

[    ]

 

[                     ]

 

[    ]

%

[    ]

 

 

II.  RESTRICTED STOCK AGREEMENT

 

1.             Grant of Restricted Stock.  Subject to the terms and conditions
of this Agreement and the Plan, the Company granted to Grantee the number of
shares of Restricted Stock set forth above in the Notice of Grant, effective on
the Grant Date set forth in the Notice of Grant, and subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern.  All capitalized terms in
this Agreement shall have the meaning assigned to them in this Agreement or in
the Plan.

 

2.             Forfeiture Restrictions.  Grantee shall not sell, transfer,
assign, pledge or otherwise encumber or dispose of, by operation of law or
otherwise, the Restricted Stock for the period commencing on the Grant Date and
ending on the dates described in the Vesting Schedule set forth in the Notice of
Grant (the “Restriction Period”).  To enforce the restrictions set forth

 

--------------------------------------------------------------------------------


 

in this Paragraph 2, shares of Restricted Stock may be held in electronic or
other book form in an account by the Company’s transfer agent or other designee
until the restrictions set forth in Paragraph 2 have lapsed with respect to such
shares, or until this Agreement no longer is in effect.  In the event the
Committee elects not to hold the shares in electronic or other book form, the
Restricted Stock shall be evidenced by the issuance of share certificates in the
name of Grantee with appropriate restrictive legends regarding restrictions on
transfer and compliance with securities law requirements, as determined by the
Committee.  Any such certificates shall be held in the custody of the Company
until the restrictions set forth in this Paragraph 2 have lapsed with respect to
the shares covered thereby, or until this Agreement is no longer in effect.

 

3.             Vesting; Lapse of Restrictions.  Except as provided otherwise in
this Agreement and the Plan, the Restricted Stock shall vest in one or more
installments in accordance with the Vesting Schedule set forth in the Notice of
Grant.  Upon vesting, the restrictions in Paragraph 2 shall lapse and Grantee
may transfer the shares of Stock in accordance with applicable securities law
requirements and the Company’s policies and procedures.

 

4.             Termination of Service; Forfeiture.

 

(a)           General.  Except as provided otherwise in this Agreement or the
Plan, upon the termination of Grantee’s Service for any reason other than death
or Disability, any shares of Restricted Stock held by Grantee that have not
vested in accordance with Paragraph 3 and the Notice of Grant shall immediately
be forfeited.

 

(b)           Death or Disability.  Except as provided otherwise in this
Agreement or the Plan, upon Grantee’s termination of Service as a result of
Grantee’s death or Disability, any shares of Restricted Stock that would have
vested in accordance with Paragraph 3 and the Notice of Grant had Grantee
remained in Service through the next Service Vesting Date shall become vested on
the date of such termination of Service.  All remaining unvested shares of
Restricted Stock (if any) shall immediately be forfeited.

 

(c)           Forfeiture.  Upon forfeiture of shares of Restricted Stock,
Grantee shall have no further rights with respect to such shares, including but
not limited to any right to vote the shares or any right to receive dividends.

 

5.             Leave of Absence.  For purposes of this grant of Restricted
Stock, Service does not terminate when Grantee goes on a bona fide employee
leave of absence that was approved by the Company or an Affiliate in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law.  However, Service
will be treated as terminating 90 days after Grantee went on the approved leave,
unless Grantee’s right to return to active work is guaranteed by law or by a
contract.  Service terminates in any event when the approved leave ends unless
Grantee immediately returns to active Service.  The Committee determines, in its
sole discretion, which leaves of absence count for this purpose, and when
Service terminates for all purposes under the Plan.

 

6.             Dividends.  During the Restriction Period, regular cash dividends
declared and paid with respect to shares of Restricted Stock shall be withheld
by the Company and delivered to Grantee at the same time that the related
Restricted Stock vests.  If shares of Restricted Stock

 

2

--------------------------------------------------------------------------------


 

are forfeited pursuant to Paragraph 4, the related dividends shall be forfeited
at the same time.  Grantee shall not be entitled to receive any special or
extraordinary cash dividends or distributions during the Restriction Period. 
All shares distributed to Grantee, if any, with respect to shares of Restricted
Stock as a result of any split, stock dividend, combination of shares of stock,
or other similar transaction shall be subject to the same restrictions during
the Restriction Period as the related shares of Restricted Stock.

 

7.             Tax Withholding.  Grantee shall make appropriate arrangements
with the Company to provide for payment of all federal, state, local or foreign
taxes of any kind required by law to be withheld upon the issuance, vesting or
payment of any shares of Stock or dividends.  Such arrangements may include, but
are not limited to, the payment of cash directly to the Company, withholding by
the Company from other cash payments of any kind otherwise due to Grantee, or
share withholding as described below.  Subject to the prior approval of the
Committee, which may be withheld by the Committee, in its sole discretion,
Grantee may elect to satisfy the minimum statutory withholding obligations, in
whole or in part, (i) by having the Company withhold shares of Stock otherwise
issuable to Grantee or (ii) by delivering to the Company shares of Stock already
owned by Grantee.  The shares delivered or withheld shall have an aggregate Fair
Market Value not in excess of the minimum statutory total tax withholding
obligations.  The Fair Market Value of the shares used to satisfy the
withholding obligation shall be determined by the Company as of the date that
the amount of tax to be withheld is to be determined.  Shares used to satisfy
any tax withholding obligation must be vested and cannot be subject to any
repurchase, forfeiture, or other similar requirements.  Any election to withhold
shares shall be irrevocable, made in writing, signed by Grantee, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.

 

8.             Effect of Prohibited Transfer.  If any transfer of shares is made
or attempted to be made contrary to the terms of this Agreement, the Company
shall have the right to acquire for its own account, without the payment of any
consideration, such shares from the owner thereof or his transferee, at any time
before or after such prohibited transfer.  In addition to any other legal or
equitable remedies it may have, the Company may enforce its rights to specific
performance to the extent permitted by law and may exercise such other equitable
remedies then available.  The Company may refuse for any purpose to recognize
any transferee who receives shares contrary to the provisions of this Agreement
as a stockholder of the Company and may retain and/or recover all dividends on
such shares that were paid or payable subsequent to the date on which the
prohibited transfer was made or attempted.

 

9.             Investment Representations.  The Committee may require Grantee
(or Grantee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such shares and to make such other
representations as are deemed necessary or appropriate by the Company and its
counsel.

 

10.           No Right to Continued Service.  Neither the grant of shares of
Restricted Stock nor this Agreement gives Grantee the right to continue Service
with the Company or its Affiliates in any capacity.  The Company and its
Affiliates reserve the right to terminate Grantee’s Service at any time and for
any reason not prohibited by law.

 

3

--------------------------------------------------------------------------------


 

11.           Covenants.  Grantee expressly covenants and agrees (a) not to
divulge to others or use for Grantee’s own benefit any confidential information
obtained during Grantee’s Service relating to the business and operations of the
Company or any of its Affiliates; and (b) during and for twelve (12) months
after Grantee’s Service, not to solicit or otherwise induce, directly or
indirectly, any current employee of the Company or any of its Affiliates to
leave employment in order to work for any other person or entity.

 

12.           Governing Law.  The validity and construction of this Agreement
and the Plan shall be construed in accordance with and governed by the laws of
the State of Delaware other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
and this Agreement to the substantive laws of any other jurisdiction.

 

13.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

14.           Tax Treatment; Section 83(b); Section 409A.  Grantee may incur tax
liability as a result of the vesting of shares of Restricted Stock and payment
of dividends or the disposition of shares of Stock.  Grantee should consult his
or her own tax adviser for tax advice.

 

Grantee hereby acknowledges that Grantee has been informed that he or she may
file with the Internal Revenue Service, within 30 days of the Grant Date, an
irrevocable election pursuant to Section 83(b) of the Code to be taxed as of the
Grant Date on the amount by which the Fair Market Value of the Restricted Stock
on that date exceeds the amount paid for the Stock, if any.  If Grantee chooses
to file an election under Section 83(b) of the Code, Grantee hereby agrees to
promptly deliver a copy of any such election to the Chief Financial Officer of
the Company (or his designee).

 

Grantee acknowledges that the Committee, in the exercise of its sole discretion
and without Grantee’s consent, may amend or modify this Agreement in any manner
and delay the payment of any amounts payable pursuant to this Agreement to the
minimum extent necessary to satisfy the requirements of Section 409A of the
Code.  The Company will provide Grantee with notice of any such amendment or
modification.  This Section does not, and shall not be construed so as to,
create any obligation on the part of the Company to adopt any such amendments or
to take any other actions or to indemnify Grantee for any failure to do so.

 

15.           Amendment.  The terms and conditions set forth in this Agreement
may only be amended by the written consent of the Company and Grantee, except to
the extent set forth in Section 15 regarding Section 409A of the Code and any
other provision set forth in the Plan.

 

16.           2008 Equity Incentive Plan.  The shares of Restricted Stock and
payment of dividends granted hereunder shall be subject to such additional terms
and conditions as may be imposed under the terms of the Plan, a copy of which
has been provided to Grantee.

 

[Company Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

This Restricted Stock Agreement is executed on behalf of the Company by its
authorized officer on the date set forth below.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

 

 

[Grantee Signature Page Follows]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

 

Grantee acknowledges receipt of this Agreement and agrees to all of the terms
and conditions described in this Agreement and in the Plan, a copy of which is
attached.  Grantee acknowledges that Grantee has carefully reviewed the Plan,
and agrees that the Plan will control in the event that any provision in this
Agreement is in conflict with the Plan.  To accept this Agreement and the shares
of Restricted Stock evidenced thereunder, Grantee must sign and date this
signature page and return it to the Company no later than
[                    ].

 

 

GRANTEE

 

 

 

 

 

Signature

 

 

 

 

Print Name:

 

 

 

 

Date:

 

 

 

Attachments:

 

2008 Equity Incentive Plan

Form S-8 Prospectus

 

--------------------------------------------------------------------------------